By the Court,
Lord, C. J.:
The facts in this case are stipulated, and involve the identical question decided by this court in the case of East Portland v. Multnomah County, (6 Or. R., 64,) and subsequently, the principle on which the decision in that case proceeded, was re-examined and re-affirmed in the case of the City of Astoria v. Clatsop County, not reported for the reason that the question presented in the two cases were identical. It will thus be seen that the subject matter of this action has already received a careful and thorough investigation from the court, and ample opportunity has been afforded for the correction of any error into which the court might have fallen in the original decision. It is now brought the third time before us on briefs which cite no *66authorities, and suggest no reasons which have not already-been considered by the court, or which show that the original case was decided contrary to principle. The matter here is the constitutionality of a statute, and the rule is said to be almost universal that in construing statutes and the constitution, to adhere to the doctrine of stcwe decisis. (Seale v. Michell, 5 Cal., 481.) Certainly courts naturally feel reluctant to depart from a decision which has been recognized by subsequent cases, unless error is plainly shown to exist, conceding even that a different conclusion might be reached, if the question presented were an open one. ~We have carefully examined the reasons on which the decision in East Portland v. Multnomah County is based and, as at present advised, reaffirm it by affirming the decision in this case. So it is ordered.
Judgment affirmed.